Name: 78/973/ECSC: Commission Decision of 16 November 1978 extending the authorization for the joint sale of fuels by the Belgian mining companies associated within the 'Comptoir belge des charbons, SociÃ ©tÃ © coopÃ ©rative (Cobechar)' (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-24

 Avis juridique important|31978D097378/973/ECSC: Commission Decision of 16 November 1978 extending the authorization for the joint sale of fuels by the Belgian mining companies associated within the 'Comptoir belge des charbons, SociÃ ©tÃ © coopÃ ©rative (Cobechar)' (Only the French and Dutch texts are authentic) Official Journal L 329 , 24/11/1978 P. 0037 - 0038****( 1 ) OJ NO 15 , 30 . 1 . 1963 , P . 162/63 . ( 2 ) OJ NO 20 , 1 . 2 . 1966 , P . 309/66 . ( 3 ) OJ NO 318 , 29 . 12 . 1967 , P . 10 . ( 4 ) OJ NO L 10 , 15 . 1 . 1970 , P . 16 . ( 5 ) OJ NO L 102 , 17 . 4 . 1973 , P . 19 . ( 6 ) OJ NO L 95 , 9 . 4 . 1976 , P . 25 . COMMISSION DECISION OF 16 NOVEMBER 1978 EXTENDING THE AUTHORIZATION FOR THE JOINT SALE OF FUELS BY THE BELGIAN MINING COMPANIES ASSOCIATED WITHIN THE ' COMPTOIR BELGE DES CHARBONS , SOCIETE COOPERATIVE ( COBECHAR ) ' ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 78/973/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 2 TO 5 , 47 AND 65 THEREOF , HAVING REGARD TO DECISION NO 1/63 OF 16 JANUARY 1963 ( 1 ) AUTHORIZING THE JOINT SALE OF FUELS BY THE BELGIAN MINING COMPANIES ASSOCIATED WITHIN THE ' COMPTOIR BELGE DES CHARBONS , SOCIETE COOPERATIVE ( COBECHAR ) ' , EXTENDED AND SUPPLEMENTED BY DECISIONS NO 1/66 OF 27 JANUARY 1966 ( 2 ), NO 37/67 OF 19 DECEMBER 1967 ( 3 ), 70/31/ECSC OF 22 DECEMBER 1969 ( 4 ), 73/75/ECSC OF 20 MARCH 1973 ( 5 ) AND 76/356/ECSC OF 18 FEBRUARY 1976 ( 6 ), HAVING REGARD TO THE APPLICATION MADE BY COBECHAR ON 26 JULY 1978 , WHEREAS BY DECISION NO 1/63 OF 16 JANUARY 1963 THE HIGH AUTHORITY AUTHORIZED JOINT SALES OF SOLID FUELS BY THE MINING COMPANIES ASSOCIATED WITHIN COBECHAR UNTIL 31 DECEMBER 1965 ; WHEREAS THE VALIDITY OF THIS AUTHORIZATION HAS BEEN EXTENDED BY DECISIONS NO 1/66 , 70/31/ECSC , 73/75/ECSC AND 76/356/ECSC UNTIL 31 DECEMBER 1978 ; WHEREAS BY LETTER OF 26 JULY 1978 COBECHAR INFORMED THE COMMISSION THAT THE COMPANIES CONCERNED HAD EXTENDED THE EXISTING JOINT-SELLING AGREEMENTS UNTIL 31 DECEMBER 1981 AND APPLIED FOR A CORRESPONDING EXTENSION OF THE AUTHORIZATION ; WHEREAS THESE AGREEMENTS ARE ESSENTIALLY THE SAME AS THOSE CONCLUDED AT THE END OF 1962 ; WHEREAS THE REASONS FOR WHICH THE HIGH AUTHORITY , IN ITS AFOREMENTIONED DECISIONS , AUTHORIZED THE AGREEMENTS BETWEEN THE COMPANIES CONCERNED FOR JOINT SALES OF SOLID FUEL AS SET OUT IN THE STATUTES OF COBECHAR IN ITS INTERNAL REGULATIONS STILL APPLY , AS DO THE REASONS FOR THE CONDITIONS IMPOSED UPON THE COMPANIES CONCERNED ; WHEREAS THE AGREEMENTS THUS CONTINUE TO COMPLY WITH THE REQUIREMENTS FOR AUTHORIZATION SET OUT IN ARTICLE 65 ( 2 ) OF THE TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD OF VALIDITY OF DECISION NO 1/63 AUTHORIZING JOINT SALES OF FUELS BY THE BELGIAN MINING COMPANIES LISTED IN THE ANNEX TO THIS DECISION , IS HEREBY EXTENDED UNTIL 31 DECEMBER 1981 . ARTICLE 2 THIS DECISION IS ADDRESSED TO COBECHAR , BRUSSELS AND TO THE COMPANIES CONCERNED . IT SHALL ENTER INTO FORCE ON 1 JANUARY 1979 . DONE AT BRUSSELS , 16 NOVEMBER 1978 . FOR THE COMMISSION RAYMOND VOUEL MEMBER OF THE COMMISSION **** ANNEX LIST OF COMPANIES GROUPED WITHIN THE COMPTOIR BELGE DES CHARBONS // // NAME // REGISTERED OFFICE // // 1 . CHARBONNAGES D ' ARGENTEAU , SA // 4570 TREMBLEUR // 2 . ESPERANCE ET BONNE-FORTUNE , SA // 4300 ANS // // RUE BONNE-FORTUNE // 3 . SA DES CHARBONNAGES DE LA GRANDE-BACHURE ( IN LIQUIDATION ) // 4400 CORONMEUSE-LEZ-LIEGE RUE DU PETIT-CHENE 95 // 4 . SA DES CHARBONNAGES D ' HENSIES-POMMEROEUL ( IN LIQUIDATION ) // 7381 HENSIES RUE DES SARTIS // 5 . NV KEMPENSE STEENKOLENMIJNEN // 3530 HOUTHALEN // // GROTE BAAN 27 // 6 . SOCIETE DES CHARBONNAGES DE MONCEAU-FONTAINE , SA // 6031 MONCEAU-SUR-SAMBRE RUE DE MONCEAU-FONTAINE 33 // 7 . COMPAGNIE IMMOBILIERE ET FINANCIERE PATIENCE ET BEAUJONC , SA // 4301 GLAIN-LEZ-LIEGE RUE EMILE VANDERVELDE 352 // 8 . SA DES CHARBONNAGES REUNIS DE ROTON-FARCIENNES ET OIGNIES-AISEAU // 5600 TAMINES RUE SAINT-MARTIN 66 // 9 . SOCIETE DES CHARBONNAGES DE WERISTER , SA // 4624 ROMSEE RUE CHURCHILL 26 //